  Case 1:20-cv-01224-STA-jay Document 6 Filed 10/08/20 Page 1 of 2                        PageID 3




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                      EASTERN DIVISION
                                                     )
 AMY ELIZABETH LEDFORD,                              )
             Petitioner,                             )
                                                     )
 v.                                                  )            No. 20-cv-1224-STA-jay
 STATE OF TENNESSEE,                                 )
                                                     )
             Respondent.                             )

      ORDER DIRECTING PETITIONER TO FILE AN IN FORMA PAUPERIS
               AND TRUST FUND ACCOUNT STATEMENT
             OR PAY THE $5.00 HABEAS CORPUS FILING FEE


         On September 18, 2020, Petitioner Amy Elizabeth Ledford, in the custody of the Carroll

County Jail at Huntingdon, Tennessee, filed a habeas corpus petition under 28 U.S.C. § 2241, in

the U.S. District Court in Middle Tennessee as case 3:20-cv-00822. (ECF No. 1.) On October 6,

2020, the case was transferred by order of Judge Trauger to this District and opened as this instant

case. However, Petitioner failed to either pay the $5.00 habeas filing fee required by 28 U.S.C. §

1914(a) or submit an application to proceed in forma pauperis and a copy of her trust account

statement.

         Accordingly, Petitioner is ORDERED to pay the $5.00 filing fee within thirty (30) days

after the date of this order or submit a properly completed in forma pauperis affidavit

demonstrating her indigency, along with an inmate trust fund account statement.1 The Clerk is

directed to mail a copy of the prisoner in forma pauperis affidavit to Petitioner along with this

order.



        In the interest of expediting this matter, Petitioner is advised that if her inmate trust
         1

account had a balance of at least $25.00 on the date this petition was filed, an application to
proceed in forma pauperis will be denied.
 Case 1:20-cv-01224-STA-jay Document 6 Filed 10/08/20 Page 2 of 2                      PageID 4




       Failure to comply with this order in a timely manner will result in dismissal of this action

without further notice for failure to prosecute pursuant to Federal Rules of Civil Procedure 41(b).

       IT IS SO ORDERED, this 8th day of October, 2020.



                                                    s/ S. Thomas Anderson
                                                    S. THOMAS ANDERSON
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                                2
